Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 Response to Amendment
Amendments submitted on 10/3/2022 include amendments to the claims. Claims 1-2, 4-11, 13-20 are pending. Claims 1, 11 and 16 have been amended. 
Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not wholly persuasive. 
Regarding applicant’s arguments that none of the references teach a pump for draining liquid from the internal volume disposed within the internal volume: Janecke does not teach a pump for draining liquid from the internal volume. Kim teaches a washing machine (see abstract) and that a pump 35 may be utilized to facilitate drainage of liquid, and that the pump 35 is attached to the sump 30 where the liquid is collected and guides the liquid to the outlet 36 (see paragraphs [0054] and [0088]). Since both Janecke and Kim teach washing machines with drainage systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a pump may be disposed in the internal volume in order to facilitate the drainage of liquid therefrom. Moreover, since Janecke teaches collecting liquid 58 in a sump of the internal volume and an outlet 25 that is disposed fluidically connected to the sump of the internal volume, it would have been obvious to one of ordinary skill in the art that a pump may be disposed in the internal volume so as to guide the liquid from the sump of the internal volume to the outlet, as shown to be known and conventional by Kim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Janecke (US5279047A) in view of Hartoka et al. (WO2011000705A1) and Kim (US20110126864).
Regarding claims 10 and 14, Janecke teaches a laundry treating appliance (see abstract), comprising: a cabinet defining an interior; a drum (see column 6, lines 48-58) disposed within the cabinet and at least partially defining a treating chamber 13 for treating laundry according to a cycle of operation; a blower (see e.g. 73; fan of column 10, lines 35-41) configured to supply an airflow into the treating chamber 13 to evaporate moisture from the laundry during a cycle of operation and adjacent the air outlet 103; and a door assembly 11/75 coupled to the cabinet and configured to selectively open and close an access opening to the treating chamber 13, the door assembly 11/75 comprising: an inner door wall 77, 97 comprising a portion 97 that extends at least partially into the treating chamber 13 when the door 11/75 is closed, wherein the inner door wall 77, 97 includes an air inlet 102 (which comprises a plurality of apertures formed in the inner door wall 77, 97) and an air outlet 103; an intermediate wall 42/40a adjacent to the inner door wall 77, 97, wherein the intermediate wall 42/40a and the inner door wall 77, 97 partially define an interior volume; an outer door wall 22/76 (reads on exterior door wall of claim 10) adjacent to the inner door wall 77, 97 and the intermediate wall 42/40a, on aside of the inner door wall 77, 97 opposite to the treating chamber 13, wherein the outer door wall 22/76 and the inner door wall 77,97 define an internal volume; and wherein the outer door wall 22/76 and the intermediate door wall 42/40a partially define an external volume in fluid communication with ambient air (see e.g. 71a, 116); a bottom wall 24/79 coupling the inner door wall and the outer door wall; wherein at least a portion of the moisture evaporated by the airflow may flow through the internal volume and condense on the outer door wall 22/76; the blower 73 (depicted as 80 in figure 7) disposed within the internal volume of the door assembly and adjacent the air outlet wherein the at least one blower 73 is configured to move at least a portion of the airflow 14 from the treating chamber of the drum through the internal volume (reads on claim 11) and back into the treating chamber (see bottom right arrow in figure 7) (see figures 1-4, 10, column 2, lines 61-68, column 6, lines 48-58, column 10, lines 35-41, column 13, lines 44-64). Janecke does not teach a baffle projecting from the inner door wall or the bottom wall into the internal volume. Hartoka et al. teaches a laundry treating appliance (see abstract) and baffles 15 that project from the inner portions of the door wall C/10 into the internal volume, wherein the baffle 15 is disposed between the air inlet 11 and the air outlet 12, allowing for improved transfer of thermal energy (see figure 2, paragraphs [0016], [0020]-[0022]). Since both Janecke and Hartoka et al. teach laundry treating appliances it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a baffle may be disposed on the inner door wall and bottom wall (reads on claim 14) of Janecke so as to allow for improved thermal energy transfer, as shown to be known and conventional by Hartoka et al. Janecke does not teach a pump for draining liquid from the internal volume. Kim teaches a washing machine (see abstract) and that a pump 35 may be utilized to facilitate drainage of liquid, and that the pump 35 is attached to the sump 30 where the liquid is collected and guides the liquid to the outlet 36 (see paragraphs [0054] and [0088]). Since both Janecke and Kim teach washing machines with drainage systems, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a pump may be disposed in the internal volume in order to facilitate the drainage of liquid therefrom. Moreover, since Janecke teaches collecting liquid 58 in a sump of the internal volume and an outlet 25 that is disposed fluidically connected to the sump of the internal volume, it would have been obvious to one of ordinary skill in the art that a pump may be disposed in the internal volume so as to guide the liquid from the sump of the internal volume to the outlet, as shown to be known and conventional by Kim.
Regarding claim 13, Janecke, Kim and Hartoka et al. together teach the limitations of claim 10. Janecke teaches in figures 1-4, 10, column 2, lines 61-68, column 6, lines 48-58, column 10, lines 35-41, column 13, lines 44-64 that an exterior door wall (see e.g. 22/76) may be disposed adjacent the outer door wall (see e.g. 42/34), opposite the inner door wall (see e.g. 77, 97), wherein the exterior door wall and the outer door wall partially define an external volume, which is in fluid communication with ambient air (see e.g. 71a, 116) (reads on claim 7), wherein the external door wall comprises an ambient air inlet and an ambient air outlet (see e.g. 93) (reads on claims 8, 13).
Regarding claim 15, Janecke, Kim and Hartoka et al. together teach the limitations of claim 10. Janecke does not explicitly teach that the outer door wall comprises a material having a higher thermal conductivity than the material forming the inner door wall. However, Janecke teaches in column 2, lines 61-68, column 9, line 55-61, column 10, lines 50-53 that good thermal conductivity of the outer door wall and adjacent partition would allow for an improved cooling and condensation effect. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the outer door wall may comprise a material having a higher thermal conductivity than the material forming the inner door wall so as to allow for an improved cooling and condensation effect.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-2, 4-9, 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Janecke (US5279047A). Janecke fails to teach/disclose all of the limitations of claims 1, 11 and 16, including the following limitations of claim 1: “the internal volume is in communication with the treating chamber and is sealed from the environment exterior when the door assembly is in a closed position relative to the cabinet”, the following limitations of claim 11: “the at least one blower is configured to prevent addition of ambient air into the treating chamber via the inner door wall, the intermediate wall and the exterior door wall” and the following limitations of claim 16: “the at least one blower is configured to recirculate the airflow directly between the treating chamber and the interior volume and prevent entry of ambient air into the treating chamber via the inner and outer door walls”. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711